Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Receipt is acknowledged of the after-final amendments filed 07/20/2021.

Reasons for Allowance
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Pat. No. US 8150741, taken alone or in combination, does not teach the claimed invention.

While it is well known in the art of navigation systems to determine an efficient route based on particular criteria. Prior art does not consider multiple aspects of department and facility travel as disclosed in the invention for people traveling to procure an item found in a particular location within the department that considers the item and current density of the people within the department location of the item among other traits of the travel compared to other departments, determined by multiple variables found at the differing locations. 
This is significant because the system provides an efficient route of travel that includes multiple aspects for a user looking for an item provided by departments in their facilities and considers multiple locations for procurement as well as sensed parameters to minimize travel time/effort required by the user to procure the item by generating a more resourceful route. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662




/P. C./
Examiner, Art Unit 3662

/TUAN C TO/Primary Examiner, Art Unit 3662